NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                       NOV 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: DEMAS WAI YAN, Esquire,                  No. 15-60019

             Debtor.                            BAP No. 14-1266
______________________________

CRYSTAL LEI,                                    MEMORANDUM*

                Appellant,

 v.

DEMAS WAI YAN, Esquire; CHEUK TIN
YAN,

                Appellees.

                           Appeal from the Ninth Circuit
                            Bankruptcy Appellate Panel
              Jury, Taylor, and Pappas, Bankruptcy Judges, Presiding

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      Crystal Lei appeals pro se from the judgment of the Bankruptcy Appellate



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Panel (“BAP”) affirming the bankruptcy court’s order denying Lei’s motion to

sanction chapter 7 debtor Demas Wai Yan. We have jurisdiction under 28 U.S.C.

§ 158(d). We review de novo BAP decisions, and apply the same standard of

review that the BAP applied to the bankruptcy court’s ruling. Boyajian v. New

Falls Corp. (In re Boyajian), 564 F.3d 1088, 1090 (9th Cir. 2009). We affirm.

      The bankruptcy court did not err by denying Lei’s request for attorney’s fees

incurred while defending against Yan’s state court actions asserting pre-petition

claims because Lei lacks standing to challenge violations of the automatic stay.

See Tilley v. Vucurevich (In re Pecan Groves of Ariz.), 951 F.2d 242, 245 (9th Cir.

1991) (the debtor and trustee are the only legal beneficiaries of the automatic stay);

cf. Magnoni v. Globe Inv. & Loan Co. (In re Globe Inv. & Loan Co.), 867 F.2d

556, 560 (9th Cir. 1989) (recognizing that parties with interests adverse to the

bankruptcy estate do not have standing to enforce the automatic stay).

      The bankruptcy court did not abuse its discretion by declining to exercise its

inherent authority to sanction Yan based on his misconduct before another court.

See Chambers v. NASCO, Inc., 501 U.S. 32, 55 (1991) (setting forth standard of

review).

      The BAP properly concluded that bankruptcy courts lack authority to award

sanctions under 28 U.S.C. § 1927 because bankruptcy courts are not “court[s] of

the United States” as defined in 28 U.S.C. § 451. See Perroton v. Gray (In re


                                          2                                    15-60019
Perroton), 958 F.2d 889, 895-96 (9th Cir. 1992).

      Lei’s request seeking relief from this court under 28 U.S.C. § 1927, set forth

in her opening brief, is denied.

      Lei’s motion for judicial notice (Docket Entry No. 15) is also denied.

      AFFIRMED.




                                         3                                     15-60019